COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Senior Judge Willis


CINDY GAINES-KYTTLE
                                                                 MEMORANDUM OPINION *
v.     Record No. 0146-11-1                                          PER CURIAM
                                                                     JUNE 14, 2011
VIRGINIA TECH UNIVERSITY (VPI & SU)/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gerald G. Poindexter; Poindexter & Associates, on brief), for
                 appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Cheryl A. Wilkerson, Senior Assistant Attorney
                 General, on brief), for appellee.


       Cindy Gaines-Kyttle (claimant) appeals a decision of the Workers’ Compensation

Commission affirming the deputy commissioner’s findings that she failed to prove what, if any,

injury she suffered in an April 3, 2007 accident and that she did not prove that her ongoing

symptoms, disability, and medical treatment since that time were causally related to the accident.

Claimant contends the commission erred in finding the evidence insufficient to demonstrate an

injury by accident, by failing “to give evidentiary weight to the uncontroverted testimony of

[her] and her husband,” and by “fail[ing] to adhere to the law . . . .”

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Gaines-Kyttle v. Virginia Tech Univ., VWC File No. 235-55-94 (Dec. 21, 2010).


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-